REDMANN, Judge
(concurring in part).
The only issue that is not moot is whether the union is entitled to damages, C.C.P. art. 3608, for wrongful issuance of the temporary restraining order. That order can only have been wrongful if (1) the contract entitled the union to not work on holidays, or (2) the employer’s own unilateral elimination of Christmas holiday pay without prior arbitration was such a breach of the contract as would deprive the employer of entitlement to the equitable remedy of injunction (on an unclean hands theory) to make labor follow the arbitration clause that the employer itself ignored.
(1) The contract did not entitle the union to not work on holidays.
(2) Assuming that the employer’s own behavior would have defeated the employer’s entitlement to injunction, the employer regained its entitlement by its subsequent offer to pay the Christmas pay subject to repayment if arbitration so ruled.
Insofar as the judgment appealed from refused damages, it should be affirmed. In all other respects the appeal should be dismissed for mootness.